Per Curiam.
The alternative writ of prohibition issued by this court in the above entitled matter on December 8, 1972, is herewith made absolute. Accordingly, the prosecution of James Haaf, arising out of an indictment dated January 5, 1972, charging him with committing the crime of bribery on November 9, 1970, in violation of Minn. St. 609.42, subd. 1(1), is permanently enjoined.
Because the court is divided on the reasons for reaching its conclusion, no opinion accompanies its decision.
Writ of prohibition made absolute.